Exhibit 99.1 NR 17-09 GOLD RESERVE COMPLETES PARTIAL REDEMPTION OF OUTSTANDING NOTES SPOKANE, WASHINGTON, July 18, Gold Reserve Inc. (TSX.V: GRZ) (OTC: GDRZF) (“Gold Reserve” or the “Company”) is pleased to announce that on July 14, 2017 it completed its previously announced redemption of a portion of its outstanding senior notes which, together with the conversion of senior notes at the election of certain noteholders, has resulted in the Company reducing its outstanding debt by approximately US $28.3 million. In connection with the partial redemption, the Company redeemed approximately US $21.1 million in aggregate principal amount of its outstanding senior notes, comprising approximately US $16.6 million of its 11% Senior Secured Convertible Notes due 2018 (the “Convertible Notes”) and approximately US $4.5 million of its 11% Senior Secured Interest Notes due 2018 (the “Interest Notes” and together with the Convertible Notes, the “Notes”). In addition, certain noteholders, at their election, have converted approximately US $7.2 million aggregate principal amount of Notes (including $6.6 million aggregate principal amount of Notes converted at the election of certain noteholders in lieu of the redemption of such Notes). The Notes were redeemed for cash at a redemption price of 120% of the outstanding principal amount of the redeemed notes plus accrued interest to the redemption date. Accordingly, the total redemption price paid by the Company included approximately US $4.0 million related to the redemption premium and accrued and unpaid interest on the Notes.
